Motion Denied; Order filed November 6, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00203-CR
                                ____________

                       JAIME LEE GAMEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCR-061850


                                    ORDER

      Appellant is represented by appointed counsel, Michael Diaz. Appellant’s
brief was originally due August 13, 2014. We granted a total of 90 days’ extension
of time to file appellant’s brief until November 14, 2014. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On November 3, 2014, counsel filed a further
request for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Michael Diaz to file a brief with the clerk of this
court on or before December 8, 2014. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Justices Boyce, Jamison, and Donovan.